Cohn, J.
(dissenting). I dissent. Petitioner became a member of respondent fraternal benefit insurance society over thirty years ago. During the years he paid in considerable sums by way of dues. Notwithstanding that expulsion from membership was the only penalty provided in the assembly by-laws for nonpayment of dues, petitioner was notified that he was suspended on October 12, 1940, “ until the time he pays his dues.” However, on December 14, 1940, all of his arrears were accepted and petitioner was elected president of the local lodge. He was thus restored to full membership.
There is no provision in the by-laws of respondent for the suspension of a member. Petitioner’s conditional suspension of October 12, 1940, by his local lodge was not the equivalent of an expulsion. He may not be deprived of his vested property rights by a so-called suspension where, as here, he paid his dues regularly after December 14, 1940. Petitioner at no time received any notice of expulsion nor was he at any time actually expelled. He was not obliged to apply for reinstatement because the order that had illegally suspended him was of no effect.
The orders appealed from should be reversed and an order should be made directing petitioner’s restoration in good standing as a member of the respondent organization as of December 14, 1940.
Callahan, Peck and Van Voorhis, JJ., concur in decision; Cohn, J., dissents in opinion.
Orders affirmed, with costs and disbursements. No opinion.